DETAILED ACTION
The Amendment filed on September 13th, 2021 has been entered and made of record.
Authorization for this Examiner’s Amendment was given in a telephone interview with Applicant’s representative, Mr. Mark R. Berger on December 10th, 2021. During the telephone conference, Mr. Berger has agreed and authorized the Examiner to amend claims 1, 10, 14, 16, 18-19 & 24-26 and to cancel claims 9 & 23.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Examiner’s Amendment
An Examiner’s Amendment to the record appears below. Should the changes and/or additions be unacceptable to the Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Claims
Replacing claims 1, 10, 14, 16, 18-19 & 24-26 and canceling 9 & 23 as following:
Claim 1: (Currently Amended) An apparatus, comprising:
a processing resource;
memory having instructions executable by the processing resource; [[and]]

collect sensor data used to operate the vehicle;
encrypt the sensor data using a sensor fusion unit public key;
generate a sensor public key, a sensor public identification, and a sensor identification certificate; and
provide the sensor public key, the sensor public identification, the sensor identification certificate, and the encrypted sensor data to a sensor fusion unit included in the vehicle;
the sensor fusion unit, wherein the sensor fusion unit is included in the vehicle and the sensor fusion unit is configured to:
receive the sensor public key, the sensor public identification, the sensor identification certificate, and the encrypted sensor data from the sensor included in the vehicle, wherein the encrypted sensor data is used to operate the vehicle and the encrypted sensor data is encrypted using the sensor fusion unit public key; and
verify an identity of the sensor based on the sensor public key, the sensor public identification, and the sensor identification certificate.

Claim 9: (Canceled)

Claim 10: (Currently Amended) The apparatus of claim [[9]] 1, wherein the sensor fusion unit is configured to integrate the encrypted sensor data from the sensor with sensor data from a different sensor in response to verifying the identity of the sensor.

Claim 14: (Currently Amended) The apparatus of claim [[9]] 1, wherein the sensor fusion unit is configured to request the sensor data from the sensor.

Claim 16: (Currently Amended) A method of secure sensor communication comprising:
collecting, via a sensor included in a vehicle, sensor data used to operate the vehicle;
generating a sensor signature, a sensor public key, a sensor public identification, and a sensor identification certificate;
encrypting the sensor data using a sensor fusion unit public key; [[and]]
providing the sensor signature, the sensor public key, the sensor public identification, the sensor identification certificate, and the encrypted sensor data to a sensor fusion unit included in the vehicle;
receiving the sensor signature, the sensor public key, the sensor public identification, the sensor identification certificate, and the encrypted sensor data from the sensor included in the vehicle at the sensor fusion unit included in the vehicle, wherein the sensor data is used to operate the vehicle and the encrypted sensor data is encrypted using the sensor fusion unit public key;
verifying an identity of the sensor based on the sensor public key, the sensor public identification, and the sensor identification certificate;
generating a sensor fusion unit private key; and
decrypting the encrypted sensor data using the sensor fusion unit private key.

Claim 18: (Currently Amended) The method of claim 16, further comprising the sensor fusion unit verifying that [[an]] the identity of the sensor is authenticated using the sensor identification certificate.

Claim 19: (Currently Amended) The method of claim 16, further comprising the sensor fusion unit generating [[a]] the sensor fusion unit private key and decrypting the sensor data using the sensor fusion unit private key.

Claim 23: (Canceled)

Claim 24: (Currently Amended) The method of claim [[23]] 16, further comprising the sensor fusion unit generating the sensor fusion unit public key and encrypting a request using the sensor fusion unit public key.

Claim 25: (Currently Amended) The method of claim [[23]] 16, further comprising the sensor fusion unit generating a sensor fusion unit private identification and encrypting a request using the sensor fusion unit private identification.

Claim 26: (Currently Amended) The method of claim [[23]] 16, further comprising the sensor fusion unit decrypting the sensor signature using the sensor public key.

Examiner’s Statement of reason for Allowance
Claims 2-3, 9 and 23 were canceled. Claims 1, 4-8, 10-22 and 24-26 are allowed.
The following is an examiner’s statement of reasons for allowance:
The present invention is directed an apparatus and a method for securing sensor communication. The closest prior arts, as previously recited, Angus (U.S. Pub. Number 2016/0294829) and Alvarez (U.S. Pub. Number 2018/0091596) are also generally direct to various aspects for secure provisioning of devices for manufacturing and maintenance and trusted vehicle telematics using blockchain data analytics. However, none of Angus and Alvarez teaches or suggests, alone or in combination, the particular combinations of steps or elements as recited in the independent claims 1 and 16. For example, none of the cited prior arts teaches or suggests the elements of “a processing resource; memory having instructions executable by the processing resource; a sensor coupled to the processing resource and the memory, wherein the sensor is included in a vehicle and the sensor is configured to: collect sensor data used to operate the vehicle; encrypt the sensor data using a sensor fusion unit public key; generate a sensor public key, a sensor public identification, and a sensor identification certificate; and provide the sensor public key, the sensor public identification, the sensor identification certificate, and the encrypted sensor data to a sensor fusion unit included in the vehicle; the sensor fusion unit, wherein the sensor fusion unit is included in the vehicle and the sensor fusion unit is configured to: receive the sensor public key, the sensor public identification, the sensor identification certificate, and the encrypted sensor data from the sensor included in the vehicle, wherein the encrypted sensor data is used to operate the vehicle and the encrypted sensor data is encrypted using the sensor fusion unit public key; and verify an identity of the sensor based on the sensor public key, the sensor public identification, and the sensor identification certificate.” Therefore, the claims are allowable over the cited prior arts.
Claims 4-8, 10-15, 17-22 & 24-26 are allowed because of their dependence from independent claims 1 & 16.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
           
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHOI V LE whose telephone number is (571)270-5087.  The examiner can normally be reached on 9:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KHOI V LE/
Primary Examiner, Art Unit 2436